DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Response to Amendment
The amendments to the (specifications, claims) filed on March 03, 2021 have been entered. Claims 1-12 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 5 and 10-12, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed. Independent claims 1 and 6 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating housing; a plurality of terminals; an internal circuit a distance between the top surface of the contact section of the ground tongue and a bottom surface of the bulge being larger than the insertion gap, the ground tongue inserting into the insertion gap and the contact section of the ground tongue being clamped between the insulating housing and the ground pad to make the bottom surface of the bulge contact the ground pad, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: a first insulating housing; at least a terminal module, the terminal module comprising a second insulating housing and a plurality of terminals; an internal circuit board in the second insulating housing and provided with a ground pad, an insertion gap between the ground pad and the second insulating housing; and a metal shield shell covering the first insulating housing and having a front portion, a top portion and a bottom portion, the bottom portion comprising a ground plate, the metal shield shell having a ground tongue extending rearward from the ground plate and having a contact section, the contact section with a top surface and a bulge formed on an opposite side, a distance between the top surface of the contact section of the ground tongue and a bottom surface of the bulge being larger than the insertion gap, the ground tongue inserting into the insertion gap and the contact section of the ground tongue being clamped between the second insulating housing and the ground pad to make the bottom surface of the bulge contact the ground pad, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831